Title: To James Madison from Edward Stevens, 21 January 1791
From: Stevens, Edward
To: Madison, James


Dear Sir
Culpeper Court House January 21st: 1791
I observe their was a Law Passed last Session of Congress respecting the Lands given to the Officers and Soldiers by the State of Virginia, find it’s tendency will deprive me of a Bounty in Lands given by a Resolution of the General Assembly. The resolution in my favour passed the same Session of Assembly, and before the Act of Cession made to Congress, this may be seen by the Journal of our Assembly which Journal perhaps are among the papers of Congress, if not I can procure it. The reward I may venture to say, was as severely earnt by me, as by great numbers who remained in the Army to the end of the War. I obtained Patents the 6th July 1789 for about Two thirds of it, which is on the North side the Ohio And this has been done at a very considerable expence in Cash advanced to have the business transacted, beside the legal Fees. I am at a loss to Know the necessary steps to be persuded, am shure the State will aid to see Justice done.
Congress is much abused here about the Excise plan. If the Tax on Stills takes place as I have understood it, the Country ones must certainly all go down, they never can afford to pay the Tax, where they dont work more than a third of the year which is the case with most of those that distill Grain as the Season will not admit of it much longer to any advantage. I think a direct Tax more Equal and Just than an Excise and doubt whether it would be more disagreable in this Quarter. I am wth. every Sentiment of respect and esteem Dear Sir Your very Obt. hum Servt
Edward Stevens
